Citation Nr: 0414020	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  01-09 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions 38 U.S.C.A. § 1151 (West 2002) for a right thigh 
and knee condition as a result of surgery performed at a 
Department of Veterans Affairs (VA) facility in August 1993.  

2.  Entitlement to an initial rating in excess of 10 percent 
for lateral femoral cutaneous nerve damage and right knee 
pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from December 1958 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied compensation benefits pursuant 
to the provisions 38 U.S.C.A. § 1151 (West 2002) for a right 
thigh and knee condition as a result of surgery performed at 
a VA facility in August 1993.  

The veteran provided oral testimony before a Decision Review 
Officer at the RO in May 2002, a transcript of which has been 
associated with the claims file.  After the hearing, in a 
December 2002 rating decision, the Decision Review Officer 
continued the denial of compensation benefits pursuant to 38 
U.S.C.A. § 1151 for a right thigh and knee condition as a 
result of surgery performed at a VA facility in August 1993, 
but granted service connection for lateral femoral cutaneous 
nerve damage and right knee pain, secondary to the service-
connected arthritis of the cervical spine, and assigned a 10 
percent rating effective March 9, 1999.  

The veteran provided oral testimony before the undersigned 
Veterans Law Judge at the RO in December 2003.  A transcript 
of that hearing has also been associated with the claims 
file.  

As to the issue of entitlement to an initial rating in excess 
of 10 percent for lateral femoral cutaneous nerve damage and 
right knee pain, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.  




In November 2001, the veteran filed a statement requesting an 
increased rating for his service-connected arthritis.  In a 
June 2002 statement, the veteran's representative filed a 
claim for service connection for a scar of the right thigh 
(the donor site), secondary to the service-connected 
arthritis of the cervical spine.  As these issues have been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring them to the RO for initial 
consideration and any indicated appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDING OF FACT

The claim for entitlement to compensation benefits pursuant 
to the provisions 38 U.S.C.A. § 1151 for a right thigh and 
knee condition as a result of surgery performed at a VA 
facility in August 1993 is moot.  


CONCLUSION OF LAW

The claim for entitlement to compensation benefits pursuant 
to the provisions 38 U.S.C.A. § 1151 for right thigh and 
right knee disabilities as a result of surgery performed at a 
VA facility in August 1993, is dismissed.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 19.4, 20.101 (2003)..  


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 U.S.C.A. § 1151 provide that 
compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  




Effective October 1, 1997, the statute was amended to include 
the element of fault, and requiring that the additional 
disability or death be the result of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
event not reasonably foreseeable.  See 38 U.S.C.A. § 1151 
(West 2002).  

The preliminary language of the statute presumes that a 
veteran is claiming additional disability as a result of 
treatment or hospitalization for a non service-connected 
disability.  Thus, its application is limited to such factual 
circumstances.  Veterans who have claims of additional 
disability as a result of treatment for a service-connected 
disability may pursue claims for secondary service connection 
under 38 C.F.R. § 3.310(a) as this provision provides them 
the greater benefit and a lower evidentiary burden if the 
claim was received after October 1, 1997.  

In the present claim, the veteran alleged that he had 
additional disability of the right thigh and knee as a result 
of surgery that had been performed on his cervical spine.  A 
review of the file reveals that the veteran has established 
service connection for arthritis of the cervical spine.  
Therefore, the surgery that was performed pertained to a 
service-connected disability and, as outlined above, the 
claim should have been adjudicated pursuant to 38 C.F.R. 
§ 3.310(a), not 38 U.S.C.A. § 1151 (West 2002).  

However, in the December 2002 rating decision, the Decision 
Review Officer granted secondary service connection for 
lateral femoral cutaneous nerve damage and right knee pain 
pursuant to 38 C.F.R. § 3.310(a).  The veteran was afforded 
the opportunity to withdraw the current appeal; however, in 
March 2003, he declined.  

Nevertheless, the Board finds that since the benefit the 
veteran essentially sought was granted (service connection 
for a right thigh and knee condition), albeit under different 
grounds than initially adjudicated, there remains no 
justiciable case or controversy for active consideration by 
the undersigned Veterans Law Judge in connection with this 
appeal.  Accordingly, the appeal must be dismissed.  


ORDER

The appeal for entitlement to compensation benefits pursuant 
to the provisions 38 U.S.C.A. § 1151 (West 2002) for a right 
thigh and knee condition as a result of surgery performed at 
a VA facility in August 1993 is dismissed.  


REMAND

This claim must be afforded expeditious treatment by the 
Veteran Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003).  

The veteran has been granted secondary service connection for 
lateral femoral cutaneous nerve damage and right knee pain, 
and a 10 percent rating was assigned effective March 9, 1999.  
In March 2003, he signed a statement indicating that he did 
not wish to withdraw his appeal on the matter of the lateral 
femoral cutaneous nerve damage and right knee pain.  

As discussed above, there remains no case or controversy for 
the Board to address pertaining to the grant of service 
connection for that disability, and therefore, the appeal was 
dismissed.  However, in light of the confusion that may have 
arisen for the veteran in the adjudication of his claim, the 
Board has broadly construed the March 2003 statement as a 
notice of disagreement with the initial rating assigned for 
the disability.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the CAVC held 
that where a notice of disagreement is filed, but a statement 
of the case has not been issued, the Board must remand the 
claim to the RO to direct that a statement of the case be 
issued.  

Since the veteran has not been provided with a statement of 
the case on the issue of entitlement to an initial rating in 
excess of 10 percent for lateral femoral cutaneous nerve 
damage and right knee pain, secondary to the service-
connected arthritis of the cervical spine, the matter must be 
remanded to the RO.  

Accordingly, this appeal is REMANDED to the VBA AMC for the 
following development:  

1.  The veteran is advised that he has 
the right to submit additional evidence 
and argument on the matter the Board has 
remanded to the VBA AMC.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Unless the veteran submits a signed 
statement that he wishes to withdraw his 
claim for an increased initial rating for 
lateral femoral cutaneous nerve damage 
and right knee pain, the VBA AMC should 
provide him and his representative with a 
statement of the case pertaining to that 
issue.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is filed, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



